Title: To Thomas Jefferson from Willink, Van Staphorst & Hubbard, 17 September 1789
From: Willink, Van Staphorst, and Hubbard
To: Jefferson, Thomas


Amsterdam, 17 Sep. 1789. They acknowledge TJ’s letters of 15 and 19 Aug. and 1 and 9 Sep. and are pleased to learn receipt of “our remittances ⅌ £169718.16₶ and £110281.11,₶ all which we doubt not have been duly honord, as has been the Case with your draft on us dated the 1 Inst. ⅌ Bo. ƒ2687.10 to the order of Messr. Grand & Co.”—They enclose list of drafts subsequent to 1 Apr. as requested. Observing that TJ expects to depart in about three weeks, they hope to be honored with his further letters in the interim.
